 

EXECUTION VERSION

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This Executive Employment Agreement (“Agreement”) is made as of the 1st day of
July, 2013 (the “Commencement Date”), between Mimvi, Inc., a Nevada corporation
(the “Company”), and Qayed Shareef (the “Executive”).

 

WHEREAS, the Company desires to employ the Executive and the Executive desires
to be employed by the Company pursuant to the terms of this Agreement, as of the
Commencement Date.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

 

1.           Employment. The term of this Agreement shall extend from the
Commencement Date until the third anniversary of the Commencement Date;
provided, however, that the term of this Agreement shall automatically be
extended for one (1) additional year on the third anniversary of the
Commencement Date and each anniversary thereafter unless, not less than one
hundred and twenty (120) days prior to each such date, the Company or the
Executive shall have given notice to the other that it or he does not wish to
extend this Agreement. The term of this Agreement shall be subject to
termination as provided in Section 4 and may be referred to herein as the
“Term.”

 

2.           Position and Duties. During the Term, the Executive shall serve as
the Chief Executive Officer of the Company, and shall have supervision and
control over and responsibility for the day-to-day business and affairs of the
Company and shall have such other powers and duties as may from time to time be
prescribed by the Company’s Board of Directors (the “Board”), provided that such
duties are consistent with the Executive’s position or other positions that he
may hold from time to time. The Executive shall devote his full working time and
efforts to the business and affairs of the Company.

 

3.           Compensation and Related Matters.

 

(a)          Base Salary. The Executive’s initial annual base salary shall be
$120,000 for the Term. The base salary in effect at any given time is referred
to herein as “Base Salary.” The Base Salary shall be payable in accordance with
the payroll practices of the Company.

 

(b)          Equity. During the Term, Executive shall be granted options to
purchase shares of the Company’s common stock. The options shall be granted
pursuant to the Company’s equity incentive plan then in effect (the “Plan”). The
Executive agrees to be bound by the terms of the Plan as in effect from time to
time.

 

(c)          Expenses. The Executive shall be entitled to receive reimbursement
for all reasonable and verifiable expenses incurred by him in performing
services hereunder during the Term, in accordance with the policies and
procedures then in effect and established by the Company for its executive
officers.

 

(d)          Other Benefits. During the Term, the Executive shall be entitled to
participate in or receive benefits under any executive benefit plan or
arrangement which may, in the future, be made available by the Company to its
executives and key management executives, subject to and on a basis consistent
with the terms, conditions and overall administration of such plan or
arrangement. Any payments or benefits payable to the Executive under a plan or
arrangement referred to in this Section 3(d) in respect of any calendar year of
the Term during which the Executive is employed by the Company for less than the
whole of such year shall, unless otherwise provided in the applicable plan or
arrangement, be prorated in accordance with the number of days in such calendar
year during which he is so employed.

 

 

 

 

(e)          Vacations. The Executive shall be entitled to twenty (20) paid
vacation days in each calendar year, which shall be accrued ratably during the
calendar years of the Term. The Executive shall also be entitled to all paid
holidays given by the Company to its executives.

 

4.           Termination. The Executive’s employment hereunder may be terminated
without any breach of this Agreement under the following circumstances:

 

(a)          Death. The Executive’s employment hereunder shall terminate upon
his death.

 

(b)          Disability. The Company may terminate the Executive’s employment if
he is disabled and unable to perform the essential functions of the Executive’s
then existing position or positions under this Agreement with or without
reasonable accommodation for a period of 180 days (which need not be
consecutive) in any twelve-month period. If any question shall arise as to
whether during any period the Executive is disabled so as to be unable to
perform the essential functions of the Executive’s then existing position or
positions with or without reasonable accommodation, the Executive may, and at
the request of the Company shall, submit to the Company a certification in
reasonable detail by a physician selected by the Executive to whom the Executive
or the Executive’s guardian has no reasonable objection as to whether the
Executive is so disabled or how long such disability is expected to continue,
and such certification shall for the purposes of this Agreement be conclusive of
the issue. The Executive shall cooperate with any reasonable request of the
physician in connection with such certification. If such question shall arise
and the Executive shall fail to submit such certification, the Company’s
determination of such issue shall be binding on the Executive. Nothing in this
Section 4(b) shall be construed to waive the Executive’s rights, if any, under
existing law including, without limitation, the Family and Medical Leave Act of
1993, 29 U.S.C. §2601 et seq. and the Americans with Disabilities Act, 42 U.S.C.
§12101 et seq.

 

(c)          Termination by Company for Cause. At any time during the Term, the
Company may terminate the Executive’s employment hereunder for Cause if at a
meeting of the Board called and held for such purpose, a majority of the members
of the Board determine in good faith that the Executive is guilty of conduct
that constitutes “Cause” as defined herein. For purposes of this Agreement,
“Cause” shall mean: (i) conduct by the Executive constituting a material act of
willful misconduct in connection with the performance of his duties, including,
without limitation, misappropriation of funds or property of the Company or any
of its subsidiaries or affiliates other than the occasional, customary, and de
minimis use of Company property for personal purposes; (ii) the commission by
the Executive of any felony or a misdemeanor involving moral turpitude, deceit,
dishonesty, or fraud, or any conduct by the Executive that would reasonably be
expected to result in material injury to the Company or any of its subsidiaries
and affiliates if he were retained in his position; (iii) continued, willful,
and deliberate non-performance by the Executive of his duties hereunder (other
than by reason of the Executive’s physical or mental illness, incapacity, or
disability) which has continued for more than thirty (30) days following written
notice of such non-performance from the Board; (iv) a material breach by the
Executive of any of the provisions contained in Section 6 of this Agreement; (v)
a material violation by the Executive of the Company’s written employment
policies which has continued following written notice of such violation from the
Board; or (vi) willful failure to cooperate with a bona fide internal
investigation or an investigation by regulatory or law enforcement authorities,
after being instructed by the Company in writing to cooperate, or the willful
destruction or failure to preserve documents or other materials known to be
relevant to such investigation or the willful inducement of others to fail to
cooperate or to produce documents or other materials in connection with such
investigation. For purposes of clauses (i), (iii), or (vi) hereof, no act, or
failure to act, on the Executive’s part shall be deemed “willful” unless done,
or omitted to be done, by the Executive without reasonable belief that the
Executive’s act or failure to act, was in the best interest of the Company and
its subsidiaries and affiliates.

 

2

 

 

(d)          Termination by Company without Cause. At any time during the Term,
the Company may terminate the Executive’s employment hereunder without Cause.
Any termination by the Company of the Executive’s employment under this
Agreement which does not result from the death or disability of the Executive
under Section 4(a) or (b), does not constitute a termination for Cause under
Section 4(c), and does not constitute a termination pursuant to the sale of the
Company under Section 4(e) shall be deemed a termination without Cause.

 

(e)          Termination in connection with Sale of the Business. In the event
of a sale of the Company (whether by stock sale, asset sale, merger,
consolidation, or otherwise), this Agreement shall remain an enforceable
obligation of the Company unless (i) expressly assumed by the buyer, or (ii)
expressly waived by Executive.

 

(f)          Termination by the Executive. At any time during the Term, the
Executive may terminate his employment hereunder for any reason upon thirty (30)
days written notice to the Board.

 

(g)          Notice of Termination. Except for termination as specified in
Section 4(a), any termination of the Executive’s employment by the Company or
any such termination by the Executive shall be communicated by written Notice of
Termination to the other party hereto. For purposes of this Agreement, a “Notice
of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon.

 

(h)          Date of Termination. “Date of Termination” shall mean: (i) if the
Executive’s employment is terminated by his death, the date of his death; (ii)
if the Executive’s employment is terminated on account of disability under
Section 4(b) or by the Company for Cause under Section 4(c), the date on which
Notice of Termination is given; (iii) if the Executive’s employment is
terminated by the Company under Section 4(d), the date on which a Notice of
Termination is given; or (iv) if the Executive’s employment is terminated under
Section 4(e) in connection with the sale of the Company, the date of the closing
of such sale. Notwithstanding the foregoing, in the event that the Executive
gives a Notice of Termination to the Company, the Company may unilaterally
accelerate the Date of Termination and such acceleration shall not result in a
termination by the Company for purposes of this Agreement.

 

5.           Compensation Upon Termination.

 

(a)          Termination Generally. If the Executive’s employment with the
Company is terminated for any reason during the Term, the Company shall pay or
provide to the Executive (or to his authorized representative or estate) any
earned but unpaid base salary, incentive compensation earned but not yet paid,
unpaid expense reimbursements, accrued but unused vacation, and any vested
benefits the Executive may have under any executive benefit plan of the Company
(the “Accrued Benefit”) on the Executive’s Date of Termination. Notwithstanding
the foregoing, the Accrued Benefit shall not include any Employment Agreement
Contingent Compensation, as it is expressly understood that Employment Agreement
Contingent Compensation shall not be payable following the termination of the
Executive, except for a termination under Sections 4(d) in connection with
termination of the Employment Agreement without cause or 4(e) in connection with
the sale of the Company (pro-rata as of the date of the closing of such sale).

 

3

 

 

(b)          Termination by the Company Without Cause. If the Executive’s
employment is terminated by the Company without Cause as provided in Section
4(d), then the Company shall, through the Date of Termination, pay the Executive
his Accrued Benefit. If the Executive signs a standard general release of claims
in a form and manner satisfactory to the Company and Executive (the “Release”)
within twenty-one (21) days of the receipt of the Release and does not revoke
such Release during the seven-day revocation period, the Company shall (A) pay
the Executive the greater of: (i) the unpaid Base Salary that the Executive, had
he not been terminated, would have earned through the end of the Term; and (ii)
one year of Base Salary (the “Severance Amount”); and (B) continuation of
healthcare benefits for a period at the Company’s cost for a period of eighteen
(18) months pursuant to COBRA (collectively, the “Severance”). The Severance
Amount shall be paid out in accordance with the Company’s standard payroll
practice, beginning on the first payroll date after the Date of Termination or
expiration of the seven-day revocation period for the Release, if later.
Notwithstanding the foregoing, if the Executive breaches any of the provisions
contained in Section 6 of this Agreement, all payments of the Severance Amount
shall immediately cease.

 

6.           Confidential Information, Noncompetition and Cooperation.

 

(a)          Confidential Information. As used in this Agreement, “Confidential
Information” means information belonging to the Company which is of value to the
Company in the course of conducting its business and the disclosure of which
could result in a competitive or other disadvantage to the Company. Confidential
Information includes, without limitation, financial information, reports, and
forecasts; inventions, improvements and other intellectual property; trade
secrets; know-how; designs, processes, or formulae; software; market or sales
information or plans; customer lists; and business plans, prospects, and
opportunities (such as possible acquisitions or dispositions of businesses or
facilities) which have been discussed or considered by the management of the
Company. Confidential Information includes information developed by the
Executive in the course of the Executive’s employment by the Company, as well as
other information to which the Executive may have access in connection with the
Executive’s employment. Confidential Information also includes the confidential
information of others with which the Company has a business relationship.
Notwithstanding the foregoing, Confidential Information does not include
information in the public domain, unless due to breach of the Executive’s duties
under Section 6(b).

 

(b)          Confidentiality. The Executive understands and agrees that the
Executive’s employment creates a relationship of confidence and trust between
the Executive and the Company with respect to all Confidential Information. At
all times, both during the Executive’s employment with the Company and after its
termination, the Executive will keep in confidence and trust all such
Confidential Information, and will not use or disclose any such Confidential
Information without the written consent of the Company, except as may be
necessary in the ordinary course of performing the Executive’s duties to the
Company.

 

(c)          Documents, Records, etc. All documents, records, data, apparatus,
equipment, and other physical property, whether or not pertaining to
Confidential Information, which are furnished to the Executive by the Company or
are produced by the Executive in connection with the Executive’s employment will
be and remain the sole property of the Company. The Executive will return to the
Company all such materials and property as and when requested by the Company. In
any event, the Executive will return all such materials and property immediately
upon termination of the Executive’s employment for any reason. The Executive
will not retain with the Executive any such material or property or any copies
thereof after such termination.

 

4

 

 

(d)          Noncompetition and Nonsolicitation. During the Term, and only
during the Term, the Executive will not, without the prior written consent of
the Board, directly or indirectly, engage or participate in, be employed by or
assist in any manner or in any capacity, or have any interest in or make any
loan to any person, firm, corporation or business which engages in any activity
anywhere in the world which is similar to or competitive with any business in
which the Company is engaged or proposes to engage, so long as the Company (or
its successor, if any) shall engage in such activity; provided, however, that
the foregoing shall not prevent the Executive from owning beneficially or of
record up to five percent (5%) of the outstanding securities of a publicly-held
corporation which engages in competitive activities. In addition, during the
Term (including any severance period provided by Section 5(b) plus twelve (12)
months following the end of the Term, the Executive shall refrain from
soliciting or encouraging any executive of the Company to terminate his or her
employment by the Company and to become employed by Executive, or any business
or entity (other than the Company) with which he is affiliated as an owner,
investor, lender, or in any other capacity. Furthermore, during the Term, the
Executive will refrain from soliciting or encouraging any customer or supplier
to terminate or otherwise modify adversely its business relationship with the
Company. The Executive understands that the restrictions set forth in this
Section 6(d) are intended to protect the Company’s interest in its Confidential
Information and established executive, customer, and supplier relationships and
goodwill, and agrees that such restrictions are reasonable and appropriate for
this purpose.

 

(e)          Third-Party Agreements and Rights. The Executive hereby confirms
that the Executive is not bound by the terms of any agreement with any previous
employer or other party which restricts in any way the Executive’s use or
disclosure of information or the Executive’s engagement in any business. The
Executive represents to the Company that the Executive’s execution of this
Agreement, the Executive’s employment with the Company and the performance of
the Executive’s proposed duties for the Company will not violate any obligations
the Executive may have to any such previous employer or other party. In the
Executive’s work for the Company, the Executive will not disclose or make use of
any information in violation of any agreements with or rights of any such
previous employer or other party, and the Executive will not bring to the
premises of the Company any copies or other tangible embodiments of non-public
information belonging to or obtained from any such previous employment or other
party.

 

(f)          Litigation and Regulatory Cooperation. During and after the
Executive’s employment, the Executive shall cooperate with the Company in the
defense or prosecution of any claims or actions now in existence or which may be
brought in the future against or on behalf of the Company which relate to events
or occurrences that transpired while the Executive was employed by the Company.
The Executive’s full cooperation in connection with such claims or actions shall
include, but not be limited to, being available to meet with counsel to prepare
for discovery or trial and to act as a witness on behalf of the Company at
mutually convenient times. During and after the Executive’s employment, the
Executive also shall cooperate with the Company in connection with any
investigation or review of any federal, state, or local regulatory authority as
any such investigation or review relates to events or occurrences that
transpired while the Executive was employed by the Company. The Company shall
reimburse the Executive for any reasonable out-of-pocket expenses incurred in
connection with the Executive’s performance of obligations pursuant to this
Section 6(f).

 

(g)          Injunction. The Executive agrees that it would be difficult to
measure any damages caused to the Company which might result from any breach by
the Executive of the promises set forth in this Section 6, and that in any event
money damages would be an inadequate remedy for any such breach. Accordingly,
subject to Section 7 of this Agreement, the Executive agrees that if the
Executive breaches, or proposes to breach, any portion of this Agreement, the
Company shall be entitled, in addition to all other remedies that it may have,
to an injunction or other appropriate equitable relief to restrain any such
breach.

 

5

 

 

7.          Consent to Jurisdiction. To the extent that any court action is
permitted consistent with or to enforce Section 7 of this Agreement, the parties
hereby consent to the jurisdiction of the Superior Court of the State of
California and the United States District Court for the Southern District of
California.

 

8.          Integration. This Agreement, together with any other documents
contemplated thereby, constitutes the entire agreement between the parties with
respect to the subject matter hereof and supersedes all prior agreements between
the parties concerning such subject matter.

 

9.          Withholding. All payments made by the Company to the Executive under
this Agreement shall be net of any tax or other amounts required to be withheld
by the Company under applicable law.

 

10.         Successor to the Executive. This Agreement shall inure to the
benefit of and be enforceable by the Executive’s personal representatives,
executors, administrators, heirs, distributees, devisees, and legatees. In the
event of the Executive’s death after his termination of employment but prior to
the completion by the Company of all payments due him under this Agreement, the
Company shall continue such payments to the Executive’s beneficiary designated
in writing to the Company prior to his death (or to his estate, if the Executive
fails to make such designation).

 

11.         Enforceability. If any portion or provision of this Agreement
(including, without limitation, any portion or provision of any section of this
Agreement) shall to any extent be declared illegal or unenforceable by a court
of competent jurisdiction, then the remainder of this Agreement, or the
application of such portion or provision in circumstances other than those as to
which it is so declared illegal or unenforceable, shall not be affected thereby,
and each portion and provision of this Agreement shall be valid and enforceable
to the fullest extent permitted by law.

 

12.         Waiver. No waiver of any provision hereof shall be effective unless
made in writing and signed by the waiving party. The failure of any party to
require the performance of any term or obligation of this Agreement, or the
waiver by any party of any breach of this Agreement, shall not prevent any
subsequent enforcement of such term or obligation or be deemed a waiver of any
subsequent breach.

 

13.         Notices. Any notices, requests, demands, and other communications
provided for by this Agreement shall be sufficient if in writing and delivered
in person or sent by a nationally recognized overnight courier service or by
registered or certified mail, postage prepaid, return receipt requested, to the
Executive at the last address the Executive has filed in writing with the
Company or, in the case of the Company, at its main offices, attention of the
Board.

 

14.         Amendment. This Agreement may be amended or modified only by a
written instrument signed by the Executive and by a duly authorized
representative of the Company (not including the Executive).

 

15.         Governing Law. This Agreement shall be construed under and be
governed in all respects by the laws of the State of California, without giving
effect to conflict of laws principles.

 

16.         Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be taken to be
an original; but such counterparts shall together constitute one and the same
document.

 

 

6

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement effective on the
date and year first above written.

 

  MIMVI, INC.       /s/ Kevin Conner   Kevin Conner, Chief Financial Officer    
  EXECUTIVE       /s/ Qayed Shareef   Qayed Shareef

 

 

 

